Exhibit EXECUTION COPY NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) dated as of October31, 2008, between THE BRINK’S COMPANY, a Virginia corporation (“Brink’s”), and BRINK’S HOME SECURITY HOLDINGS, INC., a Virginia corporation (“BHS”).Capitalized terms used herein but not otherwise defined herein shall have the meanings set forth in the Separation and Distribution Agreement (as defined below). WHEREAS, pursuant to a Separation and Distribution Agreement (the “Separation and Distribution Agreement”) dated as of October31, 2008, Brink’s has agreed to distribute, on a prorata basis, to the Record Holders all the outstanding shares of BHS Common Stock owned by Brink’s on the Distribution Date (the “Distribution”); and WHEREAS, on and after the Distribution Date, BHS is to continue to engage in the BHS Business, including the Restricted Activities (as defined herein), and Brink’s is to continue the Brink’s Business; NOW, THEREFORE, in consideration of the foregoing and the mutual agreements contained herein, in the Separation and Distribution Agreement and in the other Ancillary Documents entered into pursuant to or related to the Separation and Distribution Agreement, the parties hereto agree as follows: SECTION 1.Definitions.For purposes of this Agreement, the following terms shall have the following meanings: (a)“Agreement” has the meaning set forth in the preamble hereto. (b)“BHS” has the meaning set forth in the preamble hereto. (c)“Brink’s” has the meaning set forth in the preamble hereto. (d)“Competing Business” means any business that is engaged, directly or indirectly, in Restricted
